In this action of contract, there was evidence which would permit the following findings. Gauthier, a union carpenter, had been working for the defendant (Company) in this country at substantially union wages for eighteen months to two years. He agreed to work for Company in Tunisia for “$200 a week clear for forty hours work” plus an expense allowance and certain perquisites. While in Tunisia he began working on Saturdays, and later also on Sundays, at one time a seven day week, ten hours a day. There was no express arrangement for overtime or claim therefor at the time the work was done. A Superior Court judge found for Company on count 1 seeking $3,264 for overtime work and labor furnished at Company’s request, but found for Gauthier in the sum of $948 on count 2, seeking recovery of the “fair value” of the overtime work. The only exceptions argued are to the judge’s failure to rule (a) that there was insufficient evidence to permit a finding for Gauthier on count 2, and (b) that Gauthier had failed to prove ascertainable damages. Although the confused and conflicting evidence would have permitted a finding for Company on count 2, the judge was warranted in inferring from that evidence that Gauthier expected to be paid and Company expected to pay him the fair value of his overtime work. Also, there was sufficient evidence of the amount of this overtime work and of prevailing *854union wages for such work to permit the judge to assess at least the damages awarded by him.
The case was submitted on briefs.
Samuel H. Cohen & Avram G. Hammer for the defendant.
Philip Strome for the plaintiff.

Exceptions overruled.